Citation Nr: 0206676	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO. 93-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, beyond 
February 9, 1991.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
He died in April 1978.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied an extension of the delimiting date for 
educational assistance benefits under Chapter 35, Title 38 of 
the United States Code.

In August 1993, the appellant testified at a personal hearing 
before a Board Member, a transcript of which is associated 
with the claims file.  In July 1994 and November 1995, the 
Board remanded the claim for additional development and 
adjudicative actions.  In March 1997, the Board denied an 
extension of the delimiting date for educational assistance 
benefits under Chapter 35, Title 38 of the United States 
Code.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  In a February 2001 
order, the Court vacated the Board decision and remanded it 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In May 2002, the appellant testified at a personal hearing 
before the undersigned Board Member, a transcript of which 
has been associated with the claims file.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The appellant was granted dependency and indemnity 
compensation in a December 1980 rating decision, but was not 
notified until February 4, 1981.

2.  On February 9, 1981, the appellant was notified of her 
eligibility for Chapter 35 benefits.

3.  The appellant's delimiting date for Chapter 35 
educational assistance benefits was not later than February 
9, 1991.

4.  The appellant's circumstances, including physical and 
mental impairments, as defined for purposes of regulations 
governing education benefits, did not prevent her use of 
education benefits prior to February 1991.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date for use of education benefits under Chapter 
35, Title 38, United States Code, are not met.  38 U.S.C.A. 
§§ 3501, 3512, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.3046, 21.3047 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that when the RO initially informed the appellant of her 
entitlement to educational benefits in February 1981, it 
attached an "informational pamphlet" to the letter.  The 
pamphlet is not of record, but the Secretary, in his brief 
before the Court, provided a copy of the informational 
pamphlet that was in existence at the time the appellant was 
notified of the educational benefits in February 1981.  In 
the pamphlet, it stated the following, in part:

Educational benefits must be utilized 
within a period of 10 years from the date 
eligibility is found or from the death 
date of spouse from whom eligibility is 
derived.  In certain instances, an 
extension of this period can be granted 
if the spouse or surviving spouse was 
prevented from using some portion of his 
or her educational benefits because of a 
physical or mental disability.

(Emphasis added.)

When the appellant was informed that she was no longer 
entitled to dependents' educational assistance, she filed a 
notice of disagreement.  In April 1991, the RO asked the 
appellant to furnish information as to the (1) disability she 
was claiming, (2) the beginning and ending dates of the 
disability that prevented her from training and the reasons 
she was unable to begin or continue a training program due to 
disability, (3) a brief statement as to how the claimed 
disability was incurred, and (4) a statement of her 
employment history during the period of the claimed 
disability.  The record reflects that the appellant did not 
respond to this letter.  In January 1992, the RO forwarded 
the appellant a copy of the April 1991 letter and asked that 
she furnish the requested information.  The record reflects 
that the appellant submitted a statement and attached other 
documents.  

The Board is aware that the appellant alleged that she did 
not receive the April 1991 letter even though it was properly 
addressed to her latest address of record.  The record does 
not reflect that it was returned to the RO as undeliverable.  
Her argument of nonreceipt, however, fails.  In order for her 
to establish that she did not receive the letter, she needs 
to rebut the presumption of regularity by bringing forth 
"clear evidence to the contrary."  See Schoolman v. West, 
12 Vet. App. 307, 309 (1998); see also YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Mason v. Brown, 8 Vet. App.; 44, 53 
(1995); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
(discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.  YT, 9 
Vet. App. at 199; see also Mindenhall, 7 Vet. App. at 274.  
Accordingly, the appellant is presumed to have received April 
1991 notice of her obligation to provide evidence of a 
physical or mental disability prior to the statement of the 
case.  Regardless, she clearly received the January 1992 
letter, as it was not returned as undeliverable; the 
appellant has never stated that she did not receive the 
January 1992 letter, and she actually submitted evidence 
referencing the January 1992 letter.

In the February 1993 statement of the case, and the August 
1993 supplemental statement of the case, the RO included the 
pertinent regulations that applied to the appellant's claim 
for extending the delimiting date for dependents' educational 
assistance.  Correspondence copies of these determinations 
were mailed to the appellant's accredited representative, the 
New York State Department of Veterans' Affairs.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and her 
representative are presumed to have received these 
notifications.  See Mindenhall, 7 Vet. App. at 274 (1994).

Also, although the March 1997 Board decision has been 
vacated, the appellant was notified of the laws and 
regulations that pertained to her claim and the reasons and 
bases for the Board's determination that an extension of the 
delimiting date for dependents' educational assistance was 
not warranted.

Thus, based upon the above facts, the Board finds that the 
appellant has been given ample notification of what 
information or evidence would be necessary to substantiate 
her claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice her and the changes articulated in the new 
legislation are less stringent.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran served on active duty from May 1966 to May 1968.  
The record reflects that the veteran died in April 1978 as a 
result of suicide.

In January 1979, the appellant filed a claim for dependency 
and indemnity compensation.  Service connection for cause of 
the veteran's death was initially denied, which the veteran 
appealed, but which claim was subsequently granted by means 
of a December 1980 rating decision.  The appellant was 
informed of the grant of dependency and indemnity 
compensation in February 1981.  In a February 9, 1981, 
letter, the RO informed the appellant that she was entitled 
to educational benefits and attached an informational 
pamphlet and an application for educational benefits at that 
time.

In January 1983, the appellant applied for education benefits 
and submitted to the RO an Application for Educational 
Assistance.  In March 1983, the RO notified the appellant 
that her net entitlement for education benefits was 45 
months, and at the end of that period of enrollment, May 14, 
1983, she would have used three and one-half months of 
entitlement.  It was also noted that if there were a change 
in the appellant's enrollment, there would be an adjustment 
in benefits.  

In July 1983, the RO stated that it was contacting the 
appellant because of the change in her enrollment status 
during the term which began in January 1983.  The RO asked 
that the appellant explain the change in her enrollment.  In 
August 1983, the RO contacted the appellant again, informing 
her that her education benefits had been amended because 
there had been a change in her enrollment status.  The RO 
stated that this change resulted in an overpayment because of 
a reduction of her benefits, effective January 1983.  In 
March 1986, the appellant submitted a statement, indicating 
that her son had developed severe hay fever and that she had 
been told by a physician that her son could develop chronic 
asthma if she did not move to another location.  In April 
1986, the RO stated that consideration of mitigating 
circumstances for the appellant's change in enrollment could 
not be made because she failed to provide information that it 
had requested in the July 1983 letter.

In December 1986, the appellant submitted a statement, 
asserting that she had gone to the VA in Albuquerque, New 
Mexico, to tell them her new address.  She added that there 
was an error in the effective date of her education 
assistance benefits.  Specifically, she stated that the award 
letter stated that her benefits were effective in April 1978, 
but that actual receipt of the funds was not until 1981.  She 
stated that as a result, the 10-year time period for the 
utilization of her education benefits had been shortened by 
three years.  In February 1987, the appellant responded that 
she had not received the RO's August 1983 letter because it 
was mailed to her old residence even though she informed the 
VA of her change in address.  The appellant alleged the RO 
had mailed the August 1983 letter to an Illinois address (the 
record reflects that the August 1983 letter was mailed to an 
Albuquerque, New Mexico, address provided by the appellant in 
her January 1983 application).  She questioned the reduction 
in her education benefits and indicated that she had to leave 
school and relocate from New Mexico because of her son's 
ailing health from asthma.

In June 1987, December 1987, and February 1988, the appellant 
continued to reiterate contentions that the effective date 
for her grant of education benefits was incorrect.  In 
October 1987 the appellant submitted an application for 
survivors' and dependents' educational assistance, indicating 
an expected date of enrollment in January 1988 in Mercy 
College.  In December 1987, she submitted another application 
for educational assistance, again reflecting her plans to 
attend Mercy College.  In February 1988 and March 1988, the 
RO stated first that the veteran's death occurred in December 
1980 and in the later letter that the veteran's death was 
determined to be service connected in December 1980; in each 
letter it was stated that thus the delimiting date for 
appellant's education benefits was December 1990.

In March 1988, the representative noted that appellant had 
submitted an application for educational benefits but that no 
action had been taken or funding received by the appellant.  
The following month, the representative submitted a 
statement, contending that the delimiting date provided in 
the RO's February 1988 correspondence was incorrect.  On a 
reference slip dated in April 1988, a VA representative 
referred the appellant's reopened claim for educational 
benefits to the Adjudication Division for evaluation.  Also, 
it was noted that the delimiting date should be corrected to 
reflect February 1991 (10 years from the date of 
notification).

In May 1988, the record reflects that the delimiting date was 
corrected, and the appellant was informed of the date change 
to February 1991.  This letter also informed her that she had 
been awarded education benefits from January 1988 to May 1988 
and that she had 39 months and 8 days remaining entitlement 
as of May 1988.  In September 1988 she was informed that she 
was awarded educational allowance from September 1988 to 
January 1989.  In addition, the appellant was notified that 
she had 35 months and seven days remaining to her entitlement 
as of January 1, 1989.  In December 1988, the appellant 
complained about the 1983 reduction in her education benefits 
and referred to her October 1986 requests to be paid back the 
reduction amount.  She reiterated that she had to leave 
school at that time because of her son's poor health, and she 
wanted the error to be corrected and the sum returned to her.

The record reflects that the appellant took classes in from 
January 1989 to May 1989.  In May 1989, the RO informed the 
appellant that as of May 1989, she would have remaining 
entitlement of 30 months and 24 days, but that the law did 
not permit payment of benefits after February 8, 1991.  In 
September 1989, the appellant submitted an enrollment 
certification to take classes from September 1989 to December 
1989.  In October 1989, the RO informed the appellant that 
educational allowance had been awarded from September 1989 to 
December 1989 and that at the end of this period, she would 
have 27 months and six days of remaining entitlement "if 
used prior to 2-09-91."  In October 1990, the RO informed 
the appellant that educational allowance had been awarded 
from September 1990 to December 1990 and that at the end of 
this period, she would have 21 months and 15 days of 
remaining entitlement "if used prior to 2-09-91."  In 
December 1990, the RO noted that the appellant's educational 
allowance had been amended because of the change in her 
training time and that as of December 22, 1990, she had 
remaining entitlement of 19 months and 21 days.  The letter 
noted, however, that "the law does not permit payment of 
benefits after 2-08-91."

The record reflects that the appellant sought enrollment 
certification to take classes from January 1991 to May 1991 
at Mercy College.  In March 1991, the RO informed her that 
she was entitled to educational benefits from December 12, 
1990 to February 8, 1991, but that after such date, she was 
"no longer eligible for educational assistance beyond the 
ending date" of February 8, 1991.  In February 1991 and 
December 1991, the appellant stated that she disagreed with 
the RO's decision to terminate her benefits.  She stated that 
she was so severely depressed following her husband's death, 
which was further aggravated by VA's initial denial of 
dependency and indemnity compensation benefits, that she was 
not able to function mentally, to include filing a claim for 
dependency and indemnity compensation benefits.  

In April 1991, the RO requested additional information from 
the appellant.  Specifically, it asked her to submit 
information regarding (1) the disability she was claiming, 
(2) the beginning and ending dates of the disability that 
prevented her from training and the reasons she was unable to 
begin or continue a training program due to disability, (3) a 
brief statement as to how the claimed disability was 
incurred, and (4) a statement of her employment history 
during the period of the claimed disability.  The record 
reflects that the appellant did not respond to this letter.  
In January 1992, the RO forwarded the appellant a copy of the 
April 1991 letter and asked that she furnish the requested 
information.

In a statement dated January 1992, the appellant stated that 
there were numerous issues as to why she could not take 
advantage of her educational assistance soon after the 
veteran's death.  For example, she stated she was filled with 
sorrow and was deeply depressed after her husband's suicide.  
She stated that she was frustrated by the RO's initial denial 
of her dependency and indemnity compensation claim.  The 
appellant added that she felt overwhelmed about having to 
raise a child by herself.  She stated she was without skills 
and determined to use VA educational benefits to acquire more 
education but she was not in the frame of mind needed to 
concentrate on college work.  She registered in college in 
Albuquerque in February 1983 but asserted that she had to 
stop taking classes because her son had developed severe and 
chronic bronchitis and she was told by a physician that she 
had to change her son's climate immediately.  In a February 
1992 statement the appellant noted, "In addition, I do not 
have any disabilities but I do have frequent periods of 
depression and grief."  The record reflects that the 
appellant attached other documents, which show a prescription 
for her son and copies of letters from the RO, which address 
that her claim for dependency and indemnity compensation had 
been denied.  

In July 1992, the RO again requested that the appellant 
submit information regarding (1) the disability she was 
claiming, (2) the beginning and ending dates of the 
disability that prevented her from training and the reasons 
she was unable to begin or continue a training program due to 
disability, (3) a brief statement as to how the claimed 
disability was incurred, and (4) a statement of her 
employment history during the period of the claimed 
disability.  She responded by referencing documents 
previously provided including the January 1992 statement.  
That same month, the RO denied the appellant's request for an 
extension of her delimiting date, stating that she had failed 
to provide information requested by them in April 1991 and 
July 1992.  She was advised that she could still submit 
evidence on her behalf before July 1993 as part of her 
current claim or she could appeal the RO's denial.

In her VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 1993, the appellant stated that there were 
several reasons that she was requesting an extension of time 
to use her remaining educational assistance benefits.  She 
stated that after having lost her husband to suicide, coupled 
with the added stress of "a long and frustrating struggle 
with" VA in its initial denial of dependency and indemnity 
compensation, she was left "angry, depressed and heartsick" 
and was in no condition to give serious attention to, or be 
able to, concentrate on her academic studies.  Her second 
reason was that there had been a long and chronic history of 
procrastination and/or lack of response on the part of VA as 
to her educational benefits.  The appellant stated that she 
felt that the delays has taken time away from her ability to 
use the educational benefits.

In an August 1993 supplemental statement of the case, the RO 
concluded that the appellant had failed to submit medical 
evidence that a medical disability prevented her from 
pursuing a course of educational training.

A treatment summary from private physician, Jonathan Gross, 
M.D., shows that the appellant and her son received a total 
of six sessions of psychiatric treatment from May to June 
1978, immediately after the veteran's suicide.  Dr. Gross 
indicated that he had seen the appellant alone four times.  
He stated she was a "psychologically[-]minded woman" who 
was moved to tears when she discussed her husband's death.  
Dr. Gross stated that in the four sessions he met with the 
appellant, she gradually became less sad and more able to 
attend to her son and to her life outside of herself.  He 
added that she was going through the grieving process in a 
normal manner.

In August 1993, the appellant provided testimony before a 
traveling Member of the Board.  There, she restated 
contentions that were already set forth in the evidence of 
record.  Specifically, she claimed that she had been 
struggling with the RO for quite some time to establish that 
her spouse's death was service-related.  She stated that she 
did not enroll in college until two years after being granted 
educational benefits because she had been overcome with grief 
and depression.  The appellant added that shortly after her 
admittance into college, she had to discontinue her studies 
because of her son's health problems.  She stated that she 
continued to be engaged in an ongoing dispute with the RO to 
correct the delimiting date, which issue was finally resolved 
in 1988.  However, she asserted that VA's continuous 
procrastination in the processing of her paperwork resulted 
in undue delay in the issuance of the required funds for her 
courses.

The appellant maintained that she and her representative had 
submitted statements prior to the termination of the 
educational assistance, but the RO had failed to respond.  
She also expressed her disagreement with the fact that she 
was required to demonstrate that she was incapacitated by a 
mental or physical disability, which prevented her from 
completing her academic requirements.  She contended that the 
10-year period was arbitrary.

The Board remanded the matter in July 1994, and November 
1995, for clarification and appropriate development.  In 
December 1995, the RO provided an explanation of their denial 
of the appellant's appeal for an extension of the delimiting 
date for her educational benefits.  The denial was embodied 
in a June 1996 supplemental statement of the case.

In May 2002, the appellant testified at a personal hearing 
before the undersigned Board Member.  The appellant's 
representative stated that he and the appellant were seeking 
to establish that the appellant was prevented from initiating 
and completing the educational program because of physical or 
mental disability.  The appellant testified as to the death 
of her husband and the effect that it had on her and her son.  
She spoke of her son getting severe bronchitis and their 
having to leave Albuquerque as a result.  She stated that her 
son was sick for approximately six months.  The appellant 
stated that VA had messed up the ending date of her 
educational benefits, which took time to resolve, but that 
she finally obtained the correct delimiting date.  She added 
that she was not receiving money in a timely manner and had 
to borrow money and work and take time off from school.  The 
appellant stated that she did not want to admit that she had 
a physical or mental illness when asked what disability she 
was claiming because it would hurt her chances of becoming a 
teacher.  She stated that both she and her son were grieving 
after her husband's death.  The appellant admitted that while 
she was grieving, she was able to work.  She stated that 
during the 10-year period between 1981 and 1991, she was 
working off and on.  The appellant stated she had developed a 
music business where she would teach music to little 
children.

The appellant's representative asserted that a recent Court 
case, Ozer, applied to the appellant's claim as to extending 
the delimiting date.  See Ozer v. Principi, 14 Vet. App. 257 
(2001).

At the time of the hearing, the appellant submitted a letter 
from Irving Kirsch, Ph.D., a clinical psychologist, wherein 
he stated that he knew the appellant socially many years 
prior and was somewhat familiar with her situation at various 
points.  He stated that his conclusions in the letter were 
based upon information contained in a March 1998 letter she 
had written to the Court and additional information she had 
provided him.  He stated the following:

In her letter to the Court, [the 
appellant] indicates that she moved away 
from family and friends to New Mexico 
subsequent to the suicide of her husband.  
She describes the next few years (1980 - 
1985) as a period during which she felt 
miserable and depressed, ruminated about 
her life with her husband, and cried 
frequently.  In 1983, she registered for 
12 credits of college course work, but 
only completed 9 of them.  She also 
indicates that she was unable to 
concentrate on school work during the 
years after her husband's death.  In an 
accompanying note to me, [the appellant] 
indicated substantial weight gain during 
this period, which I also recall noticing 
the one time I recall seeing her 
personally after her husband's death.  

Although grief is a normal response to 
the death of a loved one, the duration of 
[the appellant's] symptoms suggest the 
presence of at least a dysthymic disorder 
and possibly a major depressive disorder.

III.  Criteria & Analysis

The Board notes that there was a change in the law under 
38 U.S.C.A. § 3512 during the appeal period.  See Pub. L. No 
107-103 § 108, 115 Stat. 985 (Dec. 27, 2001).  The changes in 
the law address the eligibility of a spouse or surviving 
spouse for educational assistance under chapter 35 of title 
38, United States Code.  However, the changes do not apply to 
the appellant's claim, as the law is clear in that it applies 
only to a determination of the eligibility of a spouse or 
surviving spouse "made on or after the date of the enactment 
of this Act."  Id.  Even if the changes in the law could be 
applied retroactively, it would not change the decision in 
this case, as the substantive law applicable to this case 
remains the same.

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for surviving spouses, the beginning date of 
eligibility is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse. 38 U.S.C.A. § 3512; 38 
C.F.R. § 21.3046 (a).  Educational assistance shall not 
exceed 10 years after one of the following last occurs:

(A)  The date on which the Secretary 
first finds the spouse from whom 
eligibility is derived has a service-
connected total disability permanent in 
nature.

(B)  The date of death of the spouse from 
whom eligibility is derived who dies 
while a total disability evaluated as 
permanent in nature was in existence.

(C)  The date on which the Secretary 
determines that the spouse from whom 
eligibility is derived died of a service-
connected disability.

38 U.S.C. § 3512(b)(1) (West 1991); see also 38 C.F.R. § 
21.3021(a) (2001)

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from . . . willful misconduct;" (3) 
provides VA with any requested evidence tending to show that 
he/she was prevented from initiating or completing the 
program because of a physical or mental disability that did 
not result from the willful misconduct of the eligible 
spouse; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a)(i-iv); see also 38 U.S.C.A. 
§ 3512 (b)(2).  It must be "clearly established" by medical 
evidence that such program of education was medically 
infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
extending the delimiting date beyond February 9, 1991.  The 
reasons follow.

Initially, when the appellant requested that the delimiting 
date be extended, she admitted that she did not have any 
disabilities.  Rather, she stated she had frequent periods of 
depression and grief.  To support her assertion, she has 
submitted an April 1998 statement from a private 
psychologist, Dr. Kirsch.  Dr. Kirsh stated that the 
appellant described the years between 1980 and 1985 as being 
miserable and depressed.  He noted that she had signed up to 
take 12 hours of classes but had been able to complete only 
nine of them.  Dr. Kirsh stated that the appellant reported 
being unable to concentrate "during the years" following 
her husband's death.  He noted that the appellant reported 
having gained substantial weight during this period, which 
Dr. Kirsch stated he could substantiate.  He concluded that 
based upon the symptoms that the appellant described that she 
had a dysthymic disorder and possibly major depressive 
disorder.

The Board does not find that Dr. Kirsh's statement 
"clearly" establishes that the appellant's program was 
medically infeasible.  Dr. Kirsh's statement indicates only 
that the appellant may have had a dysthymic disorder and 
possibly major depressive disorder.  He did not state that 
the appellant's medical condition prevented her from starting 
or completing her education program.  In fact, his statement 
does not attribute any delay in initiating or completing the 
program solely to the appellant's physical or mental health.  
If Dr. Kirsh's statement about the appellant gaining weight 
is an attempt to establish a physical disability, again, he 
did not state that such condition prevented her from starting 
or completing her education program.  Thus, based upon the 
above findings, the Board finds that this statement cannot 
establish that the appellant's program was medically 
infeasible.  See Heebner v. Principi, 3 Vet. App. 423, 426 
(1992).  There, the veteran provided clinical evidence of 
treatment for manic depression in an effort to obtain an 
extension of his delimiting date for education benefits.  Id.  
However, the Court found that the statement from the 
physician that indicated that the veteran had been treated 
for manic depression did not demonstrate that the veteran's 
disability was severe enough to preclude the pursuit of an 
educational or training program during his delimiting period.  
Id.  The same analysis would apply to the appellant's case.

Additional evidence against the appellant's assertions that 
she had a mental disability is the statement by Dr. Gross, 
dated in 1978.  He stated that the appellant was a 
"psychologically[-]minded woman" and noted that he had met 
with her four times and that she gradually became less sad 
and more able to attend to her son and to her life.  He also 
noted that the appellant's grieving process was normal.  This 
in no way establishes that the appellant had a medical 
condition that prevented her from starting or completing her 
education program.

Although the appellant has asserted that she was not capable 
of taking classes due to her emotional state following the 
death of her husband, the law requires that the appellant's 
infeasibility to pursue her education program be established 
by medical evidence.  See 38 C.F.R. § 21.3047(a)(2)(i).  
Thus, the appellant's assertions as to her mental state are 
not competent to establish that she was medically infeasible 
to pursue her education program.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Aside from the appellant's allegations that she was grieving 
for her husband, which prevented her from participating in 
her education program, she has also alleged that she had to 
take care of her son, which prevented her from finishing a 
class and from taking classes the next semester.  To this 
extent, the Board points out that the statutory standard for 
an extension of the delimiting date is specific to the 
appellant's physical and mental disability and does not 
provide for consideration of her children's health or other 
personal considerations the appellant may have.

Additionally, the Board must note that in order for an 
extension to be granted, not only does the appellant need to 
establish that she was prevented from pursuing her 
educational benefits, she must provide VA with any requested 
information tending to show that she was medically infeasible 
to pursue educational benefits.  In this case, following the 
appellant's request to extend her delimiting date, the RO 
properly requested that she submit evidence of the disability 
she was claiming prevented her from pursuing the educational 
benefits and other specific information.  The RO requested 
this information in April 1991 and January 1992.  In the 
appellant's February 1992 response, she asserted various 
reasons as to why the date should be extended, such as that 
her son was ill, VA procrastinating in sending her money and 
in changing the delimiting date, and that she was grieving 
for her husband.  However, she admitted she had no 
disabilities.  While the Board can understand that those 
bases could cause a delay in pursuing educational benefits, 
such assertions are not valid bases for extending the 
delimiting date.  The law is clear that the date can be 
extended when a physical or mental disability of the 
appellant has prevented her from pursuing the educational 
benefits and that such must be established by medical 
evidence.  

The Board must note that it is sympathetic to the appellant's 
situation.  She experienced a very difficult situation when 
her husband committed suicide.  She has also shown that she 
is a conscientious student with a high grade point average.  
However, the appellant's claim fails because she has not 
brought forth medical evidence that a program of education 
was medically infeasible.

The Board is aware that the RO erred when it informed the 
appellant in 1988 that her education benefits would terminate 
on December 18, 1990.  Subsequently, however, the error was 
corrected and the appellant was informed that she was 
entitled to receive education benefits through February 9, 
1991, instead of December 18, 1990.  It must be noted that 
during this time, the appellant continued to be afforded the 
right to use her VA educational benefits regardless of 
whether the benefits were to be terminated in December 1990 
or February 1991.  In February 1981, the appellant was 
informed that she was entitled to education benefits for a 
period of 10 years.  Based upon the 1978 statement from Dr. 
Gross, as of 1978, the same year her husband died, she was 
determined to be grieving normally and she was working.  The 
first application for educational benefits received after 
1983 was the October 1987 application, which showed an 
intention to begin a program in January 1988.  The appellant, 
in fact, began a program in 1988 and was paid benefits from 
that time.  The file does not reflect evidence that her 
resumption of her education was delayed because of any 
failure to act on the part of VA.

As to the appellant's and her representative's assertions at 
the May 2002 hearing that Ozer applies to her case, the Board 
does not agree.  In that case, the issue before the Court was 
whether the spouse's (not the surviving spouse's) eligibility 
for educational assistance had expired.  There, the issue 
revolved around 38 U.S.C.A. § 3512(b)(1), which addresses 
when the 10-year period will expire.  There are three dates 
beyond which educational assistance may not be provided.  
38 U.S.C.A. § 3512(b)(1).  In Ozer, the spouse had been 
granted educational assistance based upon the RO's 
determination that the veteran had a service-connected 
disability that was permanent in nature.  Ozer, supra; see 
38 U.S.C.A. § 3512(b)(1)(A).  VA had found that the spouse's 
eligibility had expired since 10 years had passed since the 
RO had determined that the veteran had a service-connected 
disability that was permanent in nature.  Id.  However, the 
Court noted that under 38 U.S.C.A. § 3512(b)(1), it stated 
that educational assistance shall not exceed 10 years "after 
whichever of the following last occurs."  The Court pointed 
out that two of the occurrences were following the veteran's 
death and thus, the 10-year period had not begun to run as to 
subsections (B) and (C), since the veteran was still alive.  
See 38 U.S.C.A. §§ 3512(b)(1)(B), (C).  

In the current appeal, the veteran had died.  Thus, the 10-
year period began to run on the date which the Secretary 
determined that the veteran had died of a service-connected 
disability.  See 38 U.S.C.A. § 3512(b)(1)(C).  Subsections 
(A) and (B) do not apply in the appellant's case, as the 
veteran had not been granted service connection prior to the 
time of his death.  38 U.S.C.A. §§ 3512(b)(1)(A), (B).  Thus, 
the only subsection applicable to the appellant's claim is 
subsection (C).  The appellant was granted dependency and 
indemnity compensation in February 1981, and thus the 10-year 
period began to run at that time.  Accordingly, the holding 
in Ozer does not assist the appellant in obtaining an 
extension of her delimiting date.  See Ozer, supra.  

The Board notes that in the appellant's brief to the Court, 
she raised three main contentions in opposition to the 
decision to terminate the Chapter 35 education benefits.  
First, she asserted that VA conceded in the 1993 Travel Board 
hearing that her period of eligibility should be equitably 
tolled during the time period that VA errors prevented her 
from using her education benefits.  She cited Bailey v. West, 
160 F.3d 1360 (Fed. Cir 1998) to advance this argument.  
Second, she claimed that the RO erred in not considering her 
son's treatment for a medical condition as a reason for 
granting an extension of her delimiting date.  And last, the 
appellant argued that the broader standard of 38 U.S.C.A. § 
3512(c) should be applied to her claim, which allows a child 
who is unable to complete his or her education or training to 
obtain an extension of their education benefits by 
demonstrating that "conditions beyond their control," 
prevented the completion of the child's studies.

The Board has already addressed the appellant's argument that 
her son's illness should be taken into account in granting an 
extension to the delimiting date.  As stated above, the 
statutory standard for an extension of the delimiting date 
for a spouse or surviving spouse is specific to the 
appellant's physical and mental disability and does not 
provide for consideration of her child's health or other 
personal considerations the appellant may have.  

As to the appellant's argument that equitable tolling should 
be applied as a result of the errors made by the RO as to 
delimiting date, the Board finds no basis for such argument.  
First, the Board does not find any evidence that the Board 
Member at the 1993 hearing conceded that equitable tolling 
should be applied to the appellant's case.  The appellant 
insists that her claim closely resembles the Bailey case in 
that VA errors and procrastination prevented her from 
obtaining the full benefit of her education benefits.  As 
explained above, there was no application for benefits 
between 1983 and the October 1987 application which included 
an intent to resume her education in January 1988, the date 
from which she was awarded educational benefits.  The record 
does not indicate that she had to delay resumption of her 
education because of VA action or inaction.  She also asserts 
that VA did not inform her of the evidentiary requirements 
necessary to obtain an extension of her delimiting date.  The 
Board does not agree.  Following the appellant's initial 
request to extend her delimiting date, the RO requested 
information as to the (1) disability she was claiming, 
(2) the beginning and ending dates of the disability that 
prevented her from training and the reasons she was unable to 
begin or continue a training program, (3) a brief statement 
as to how the claimed disability was incurred, and (4) a 
statement of her employment history during the period of the 
claimed disability.  The RO requested this information in 
April 1991 and January 1992 letters.  Thus, the appellant was 
fully notified of what evidence she needed to submit to 
extend her delimiting date.

Regardless, the factual scenario in Bailey is unlike these 
facts in that the appellant in Bailey relied on the 
assurances of a VA employee that his statement would be 
forwarded to the appropriate place in order to appeal the 
adverse Board decision. Bailey, 160 F.3d at 1361-62.  The 
task was not performed, and as a result, his notice of appeal 
was not timely received.  Id.  A crucial point made in that 
decision was that equitable relief was available where 
trickery or misconduct by an adversary induced a claimant to 
file a defective pleading or fail to preserve a legal right.  
See also Irwin v. Department of Veterans Affairs, 498 U.S. 
89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990).  Here, the 
appellant was neither tricked nor misled by the error in the 
delimiting date.  At that time, she was still within the 10-
year period and had the capability to continue her education 
program while pursuing the February 1991 delimiting date.  In 
fact, during this period, the appellant was able to enroll in 
a degree program at the University of New Mexico and Mercy 
College and received her education benefits, which was 
evidenced by documentation showing disbursement of education 
benefits.  As correctly pointed out by the Secretary in his 
brief before the Court, it can be shown that the appellant 
was inconvenienced by the RO's errors, but that she was not 
detrimentally deprived of her right to, or use of, her 
Chapter 35 education benefits.  Accordingly, the appellant's 
equitable argument must fail.

Finally, as to the appellant's suggestion that the broad 
language of 38 U.S.C.A. § 3512(c) should apply to her claim, 
the law in this area is very specific as to the group to 
which this provision applies.  The broad standard pertains 
specifically to dependent "child" of the veteran and is not 
applicable to the spouse or surviving spouse.  Had Congress 
wanted the spouse to have the same broad standard, it would 
have included such language in the statute.

The Board notes that it appreciated the appellant's testimony 
at the May 2002 hearing.  While it understands the 
appellant's predicament, it is bound by the law and 
regulations that apply to requests for extensions of the 
delimiting date of education benefits.  Unfortunately, the 
appellant has not met the requirements for an extended period 
of eligibility.  In conclusion, there is no legal basis upon 
which to grant the claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, beyond February 9, 1991.  To the extent that the 
law is dispositive, the claim is denied on the basis of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code, beyond 
February 9, 1991, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims." (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

